Exhibit 5.1 Cane Clark llp 3273 E. Warm Springs Las Vegas, NV89120 Kyleen E. Cane* Bryan R. Clark^ Telephone:702-312-6255 Joe Laxague Scott P. Doney Facsimile:702-944-7100 Christopher T. Clark Email:sdoney@caneclark.com June 18, 2013 Perk International, Inc. 2470 East 16th Street Brooklyn, NY 11235 Re:Perk International, Inc. Registration Statement on Form S-1 Ladies and Gentlemen: I have acted as counsel for Perk International, Inc., a Nevada corporation (the “Company”), in connection with the registration statement on Form S-1 (the “Registration Statement”) to be filed with the Securities and Exchange Commission (the “Commission”) pursuant to the Securities Act of 1933, as amended (the “Act”), relating to the offering of 30,000,000 Units of the Company’s common stock, where each Unit consists of one share of common stock and a warrant to purchase one share of common stock at an exercise price of $0.25 per share. In rendering the opinion set forth below, I have reviewed: (a) the Registration Statement and the exhibits attached thereto; (b) the Company's Articles of Incorporation; (c) the Company's Bylaws; (d) certain records of the Company's corporate proceedings as reflected in its minute books; (e) the Certification of Officer issued from Andrew Gaudet, President and CEO of the Company; and (f) such statutes, records and other documents as we have deemed relevant. In my examination, I have assumed the genuineness of all signatures, the authenticity of all documents submitted to us as originals, and conformity with the originals of all documents submitted to us as copies thereof.In addition, I have made such other examinations of law and fact, as I have deemed relevant in order to form a basis for the opinion hereinafter expressed. Based upon the foregoing, and the I am of the opinion that the 30,000,000 Units to be sold by the Company will be validly issued, fully paid and non-assessable when issued by the Company if the consideration for the shares described in the prospectus is received by the Company. This opinion is based on Nevada general corporate law, including the statutory provisions, all applicable provisions of the Nevada constitution and reported judicial decisions interpreting those laws. Very truly yours, /s/ Scott Doney Scott Doney, Esq. *Licensed in California, Washington and Hawaii; ^Licensed in Colorado and District of Columbia CONSENT I HEREBY CONSENT to the use of my opinion in connection with the Form S-1 Registration Statement filed with the Securities and Exchange Commission as counsel for the registrant, Perk International, Inc. Very truly yours, /s/ Scott Doney Scott Doney, Esq *Licensed in California, Washington and Hawaii; ^Licensed in Colorado and District of Columbia
